FILED
                            NOT FOR PUBLICATION                             JUL 18 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



JIMMY EARL DOWNS,                                No. 10-15624

               Petitioner - Appellant,           D.C. No. 3:05-cv-00483-PMP

  v.
                                                 MEMORANDUM *
LENARD VARE and ATTORNEY
GENERAL FOR THE STATE OF
NEVADA,

               Respondents - Appellees.



                    Appeal from the United States District Court
                             for the District of Nevada
                      Philip M. Pro, District Judge, Presiding

                              Submitted July 12, 2011 **

Before:        SCHROEDER, ALARCÓN, and LEAVY, Circuit Judges.

       Nevada state prisoner Jimmy Earl Downs appeals pro se from the district

court’s judgment dismissing his 28 U.S.C. § 2254 habeas petition with prejudice.

We have jurisdiction under 28 U.S.C. § 2253, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Downs contends that his conviction for grand larceny and robbery violated

the constitutional proscription against double jeopardy. The Nevada Supreme

Court rejected this claim, reasoning that, under Blockburger v. United States, 284

U.S. 299 (1932), each crime required the proof of a fact not required by the other.

As we are bound by the Nevada Supreme Court’s determination that state law

permitted conviction for both grand larceny and robbery within the context of a

single trial, see Missouri v. Hunter, 459 U.S. 359, 368 (1983), we conclude that

that court’s rejection of Downs’s double jeopardy challenge was neither contrary to

nor based upon an unreasonable application of clearly established federal law. See

28 U.S.C. § 2254(d)(1); Hunter, 459 U.S. at 366-69.

      Downs also urges us to consider several other claims that were either

dismissed by the district court as procedurally defaulted or denied on the merits.

We construe Downs’s additional arguments as a renewal of his motions to expand

the certificate of appealability. So construed, the motion is denied. See 9th Cir. R.

22-1(e); see also Hiivala v. Wood, 195 F.3d 1098, 1104-05 (9th Cir. 1999) (per

curiam).

      AFFIRMED.




                                          2                                    10-15624